 1

 2

 3                              UNITED STATES DISTRICT COURT
 4                                    DISTRICT OF NEVADA
 5                                             ***
 6    BERNARD YOUNG,                                    Case No. 2:18-cv-00110-RFB-VCF
 7                    Petitioner,
             v.                                                    ORDER
 8
      BRIAN WILLIAMS, et al.,
 9
                     Respondents.
10

11         Petitioner’s Unopposed Motion to Extend Time (ECF No. 36) is GRANTED. Petitioner
12   has until March 6, 2020, to oppose Respondents’ Motion to Dismiss (ECF No. 35) his Second
13   Amended Petition for Writ of Habeas Corpus (ECF No. 33).
14         IT IS SO ORDERED.
15         DATED this 2nd day of January, 2020.
16

17
                                                      RICHARD F. BOULWARE, II
18                                                    UNITED STATES DISTRICT JUDGE
19
20

21

22

23

24

25

26

27

28


                                                  1
